Case: 15-40671      Document: 00513307477         Page: 1    Date Filed: 12/15/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40671
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 15, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOSE FRANCISCO GARCIA-MORENO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:14-CR-961-1


Before JONES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Jose Francisco Garcia-
Moreno raises an argument that is foreclosed by United States v. Martinez-
Lugo, 782 F.3d 198, 204-05 (5th Cir. 2015), cert. denied, 2015 WL 3867557
(Nov. 30, 2015) (No. 14-10355), in which this court held that an enhancement
under U.S.S.G. § 2L1.2(b)(1)(A)(i) for a prior felony conviction of a drug
trafficking offense is warranted regardless whether the prior conviction


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40671   Document: 00513307477    Page: 2   Date Filed: 12/15/2015


                               No. 15-40671

required proof of remuneration or commercial activity.      Accordingly, the
motion for summary disposition is GRANTED, and the judgment of the district
court is AFFIRMED.




                                    2